September 20, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
  JUDITH KING, INDEPENDENT EXECUTOR OF THE ESTATE OF KENNETH
                     KING, DECEASED, Appellant

NO. 14-12-00621-CV                         V.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE TRUSTEE,
  ON BEHALF OF THE OWNERS OF ACCREDITED MORTGAGE LOAN TRUST
                           2004-4, Appellee
                  ________________________________

       Today the Court heard appellee's motion to dismiss the appeal from the order
signed by the court below on June 25, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Judith King, Independent Executor of the Estate of Kenneth King, Deceased.


      We further order this decision certified below for observance.